 


109 HR 1052 IH: To amend titles XVIII and XIX of the Social Security Act to provide for coverage under the Medicare and Medicaid Programs of incontinence undergarments.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1052 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to provide for coverage under the Medicare and Medicaid Programs of incontinence undergarments. 
 
 
1.Medicare coverage of incontinence undergarments 
(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (Y), by striking and at the end; 
(2)in subparagraph (Z), by adding and at the end; and 
(3)by inserting after subparagraph (Z) the following new subparagraph: 
 
(AA)incontinence undergarments (such as adult diapers);. 
(b)Effective dateThe amendments made by subsection (a) shall apply to items furnished on or after Janaury 1, 2006. 
2.Medicaid coverage of incontinence undergarments 
(a)RequirementThe first sentence of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— 
(1)by striking and at the end of paragraph (27); 
(2)by striking the period at the end of paragraph (28) and inserting ; and; and 
(3)by inserting after paragraph (28) the following new paragraph: 
 
(29)incontinence undergarments (such as adult diapers).. 
(b)Effective dateThe amendment made by subsection (a) shall apply to items furnished on or after January 1, 2006. 
(c)State complianceIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation authorizing or appropriating funds) in order for the plan to meet the additional requirement imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
 
